Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 11 August 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Aug. 11. 1793.

Your favor of July 31. came to hand yesterday. I wish this may get to you in time to ask the favor of you to instruct Tom Shackleford or Jupiter, or whoever brings the horse to Georgetown to ride a mule and lead the horse. He will by that means come the fresher, and the sooner recover for the journey back. Besides, there is a person here who I think will purchase Tarquin; in which case the mule will be necessary for the return of the messenger.—Biddle, my new manager, writes me from Elkton, that the persons who had it in contemplation to go and tenant my lands, will not engage till they go to see them, which they will do in the fall. I must therefore take measures for going on with their culture myself the next year: and as I have engaged Biddle for Monticello, I must get you to announce it to Clarkson, and offer him the plantations over the river, on the terms given him for Monticello. This removal may be rendered palateable to him by being told it is the effect of my resolution to put Monticello into a farm on the plan of this country, with which he will know he is unacquainted. If he determines to quit altogether, and you can find any good overlooker for the plantations I must trouble you to engage one on any terms (not involving the payment of money) which you may think adviseable. I must also trouble you to direct such sowings of small grain on both sides the river as you shall think best, and in good season, which overseers, about to remove, are apt to put off. If Clarkson goes to Shadwell, he will of course see to the sowings on that side himself. Biddle will be at Monticello about the middle of October.
Your reasons for a rotation of bye-articles in a set of small feilds are perfectly sound. Nothing is more prudent than to vary articles of culture in order to have something to meet the varying seasons of the year.—My letter of the 28th. will have informed you of some alterations proposed in my rotation. The difference between your’s and mine is the 3. years of clover (by which term I always mean red clover) instead of 3. years of rest or fallow; and this depends on the great problem of the clover husbandry. I did not at first propose to adopt it, because it lengthens the rotation so much. But further reflection, and observation here on it’s great and palpable advantages, determined me to attempt it. My not explaining that by the term clover I always meant the red, left a just opening for the objection that three years of clover would produce a strong and troublesome growth of bushes. Every year, in my rotation, carries either the plough or the scythe through every feild; except the 8th. year, and I have considerable hopes I can lop off that year from the rotation altogether by other resources for pasture.—One difficulty you  suggest is a very great one indeed, that I shall have too much ploughing in the fall, considering how busy a season our apprehensions of the weavil make that. I found considerable hopes on the threshing machine expected, as 4. horses suffice to work that, and I had proposed to work my ploughs with oxen. Should that machine fail, more horses must be kept for treading wheat in the proper season, and to be employed in waggoning at other times. Or the raising horses for sale must be gone into so as to derive assistance in treading a year or two before they are sold. Still these are but conjectural remedies for the difficulty, which are by no means certain in their effect.—On revising my letter of the 28th. ult. I find I have illy expressed the President’s method of mixing corn and potatoes. He puts them in alternate drills, 4f. apart, so that the rows of corn are 8.f. apart, and a single stalk every 18.I. or 2.f. in the row. Judge Peters, an excellent farmer in this neighborhood, tells me he has taken this method from the President, and has generally made 40. bush. of corn and 120. bush. of potatoes to the acre, strictly measured. I propose the mixture because unless this or some other mode of cultivating corn can be found which may prevent it’s ravages in our land, I should decline it’s culture altogether. Still our habits in favor of that plant render it eligible to try to reconcile the saving our lands with some degree of corn-culture. Perhaps your idea of dressing our grounds absolutely flat, without hills or ridges, may be adopted for the corn, potatoes, and peas. Mr. D. Randolph discorages me as to the last article by the difficulty of gathering them. I recieve encoragement from him in the article of manure, of which he tells me he makes from 7. to 10. loads for every head of cattle. This corroborates Dr. Logan’s experiment according to which 150. cattle will manure 60. acres a year. However should we fall short in this, I rely on supplying it by green dressings of buckwheat.
Mr. D. Randolph is well. He is gone at present to Trenton. He proposes setting out for Monticello the day after tomorrow. Whether directly or viâ Presquisle is not yet decided. Present my best respects to Mrs. Randolph, and my love to my daughter. Her watch is repaired and will be sent by Mr. Randolph. I am with constant and sincere attachment Dear Sir Your’s affectionately

Th: Jefferson

